Exhibit 10.2

EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
and entered into on December 18, 2013, by and among APPLICA CONSUMER PRODUCTS,
INC., a Florida corporation, APPLICA MEXICO HOLDINGS, INC., a Delaware
corporation, HP DELAWARE, INC., a Delaware corporation, HPG LLC, a Delaware
limited liability company, TOASTMASTER INC., a Missouri corporation, SPECTRUM
BRANDS, INC., a Delaware corporation, DB ONLINE, LLC, a Hawaii limited liability
company, ROV HOLDING, INC., a Delaware corporation, SCHULTZ COMPANY, a Missouri
corporation, UNITED INDUSTRIES CORPORATION, a Delaware corporation, UNITED PET
GROUP, INC., a Delaware corporation, BALDWIN HARDWARE CORPORATION, a
Pennsylvania corporation, KWIKSET CORPORATION, a Delaware corporation, NATIONAL
MANUFACTURING CO., an Illinois corporation, NATIONAL MANUFACTURING MEXICO A LLC,
a Delaware limited liability company, NATIONAL MANUFACTURING MEXICO B LLC, a
Delaware limited liability company, PRICE PFISTER, INC., a Delaware corporation,
ROV INTERNATIONAL HOLDINGS LLC, a Delaware limited liability company, and WEISER
LOCK CORPORATION, a California corporation (collectively, “Borrowers” and, each
individually, as a “Borrower”), SB/RH HOLDINGS, LLC, a Delaware limited
liability company (“Guarantor”; Borrowers and Guarantor are collectively
referred to herein as “Obligors” and, each individually, as an “Obligor”), BANK
OF AMERICA, N.A., a national banking association, in its capacity as collateral
agent and administrative agent (together with its successors in such capacities,
“Administrative Agent”) for the financial institutions (collectively, the
“Lenders”) party from time to time to the Loan Agreement (as defined below), and
the Lenders party hereto.

Recitals:

Administrative Agent, the Lenders, and Obligors are parties to that certain Loan
and Security Agreement dated as of June 16, 2010 (as at any time amended,
modified, restated or supplemented, the “Loan Agreement”), pursuant to which
Administrative Agent and the Lenders have made extensions of credit and other
financial accommodations available to Borrowers.

Borrowers have informed Administrative Agent and Lenders that Borrowers intend
to refinance certain of the Senior Term Loan Debt with a current maturity date
of December 17, 2019, with the proceeds of (a) new U.S. term loans due
September 4, 2019 (the “Incremental Tranche C Facility”) in an aggregate
principal amount of $215,000,000 and (b) new Euro term loans due September 4,
2019 made to Spectrum Brands Europe GmbH (“Spectrum Germany”) and guaranteed by
certain other German subsidiaries (the “Euro Facility”; collectively with the
Incremental Tranche C Facility, the “Refinancing Facilities”) in an aggregate
principal amount of €225,000,000, each under the Senior Term Loan Documents (as
amended), which will be guaranteed by certain Foreign Subsidiaries.

The Senior Term Loan Documents will be amended (a) to incorporate the new U.S.
obligations and the Euro Facility and to permit Spectrum Germany and certain
other German Subsidiaries to guarantee the Euro Facility and to grant a security
interest in certain of their assets to secure the Euro Facility, which foreign
security will not serve as collateral for the Loans and (b) to permit future
incurrences by a Subsidiary organized and domiciled in England or Wales
(“Spectrum UK”) as an additional borrower, and the granting of security and
guarantees by certain UK Subsidiaries in support of any obligations of Spectrum
UK and Spectrum Germany (such amendments to (including any amendment and
restatement of) the Senior Term Loan Documents, collectively, the “Senior Term
Loan Amendment Documents”).



--------------------------------------------------------------------------------

Obligors have requested that Administrative Agent and Bank of America, N.A., in
its capacity as arranger for this Amendment, obtain approval from the Required
Lenders to waive compliance with clauses (b), (c) and (d) of the definition of
“Refinancing Conditions” in the Loan Agreement to the extent necessary to permit
the consummation of the Refinancing Facilities and the execution and delivery of
the Senior Term Loan Amendment Documents.

Additionally, Obligors have requested that Administrative Agent and Bank of
America, N.A., in its capacity as arranger for this Amendment, obtain approval
from the Required Lenders to certain other amendments to the Loan Agreement.
Subject to the terms and conditions set forth in this Amendment, Administrative
Agent and the Lenders are willing (i) to waive compliance with clauses (b),
(c) and (d) of the definition of “Refinancing Conditions” in the Loan Agreement
to the extent necessary to permit the consummation of the Refinancing Facilities
and the execution and delivery of the Senior Term Loan Amendment Documents and
(ii) to amend the Loan Agreement as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby severally
acknowledged, the parties hereto hereby agree as follows:

1. Definitions. All capitalized terms used in this Amendment (including the
recitals above), unless otherwise defined herein, shall have the meaning
ascribed to such terms in the Loan Agreement.

2. Waiver. Subject to satisfaction of the conditions set forth in Section 9 of
this Amendment and so long as no Default or Event of Default exists under the
Loan Agreement on the date hereof, Administrative Agent and the Lenders party
hereto hereby (a) waive compliance with clause (b) of the definition of
“Refinancing Conditions” in the Loan Agreement to the extent necessary to permit
the final maturity date of the Refinancing Facilities to be sooner than, and
weighted average life to be less than, the existing Senior Term Loan Debt being
refinanced by the Refinancing Facilities, (b) waive compliance with clause
(c) of the definition of “Refinancing Conditions” in the Loan Agreement to the
extent necessary to permit the additional obligors (Spectrum Germany, Spectrum
UK, and certain other Subsidiaries domiciled in Germany, England and Wales) to
be obligors under the Refinancing Facilities and to enter into the Senior Term
Loan Amendment Documents, and (c) waive compliance with clause (d) of the
definition of “Refinancing Conditions” in the Loan Agreement to the extent
necessary to permit the additional Lien by Spectrum Germany, Spectrum UK, and
certain other Subsidiaries domiciled in Germany, England and Wales on certain of
such Person’s assets in favor of certain of the Senior Term Lenders as and to
the extent set forth in the Senior Term Loan Agreement as in effect immediately
after giving effect to this Amendment.

3. Amendments to Loan Agreement. Subject to satisfaction of the conditions set
forth in Section 9 of this Amendment, the Loan Agreement is hereby amended as
follows:

(a) By adding the following new definitions of “Eighth Amendment Effective Date”
and “Reporting Change Conditions” to Section 1.1 of the Loan Agreement in the
appropriate alphabetical order:

Eighth Amendment Effective Date: December 18, 2013.

Reporting Change Conditions: On or prior to December 31, 2013, Administrative
Agent shall have received written notice that Borrowers intend to report their
financial information to the Administrative Agent and the Lenders under the Loan
Documents at the Holdings level (as opposed to the Spectrum level), which notice
shall be accompanied by a report reconciling the most recent periodic financial
statements of

 

2



--------------------------------------------------------------------------------

Holdings and its consolidated subsidiaries for the Fiscal Year ended on
September 30, 2013, with the financial performance of Spectrum and its
consolidated Subsidiaries for the corresponding period, in form and substance,
and with respect to reporting periods, reasonably satisfactory to Administrative
Agent.

(b) By deleting the definitions of “Bank Product Debt,” “Debt,” “Global
Integration Transactions,” “Senior Term Loan Agreement, “Senior Term Loan Debt,”
and “Sponsors” set forth in Section 1.1 of the Loan Agreement in their entirety
and by substituting in lieu thereof the following new definitions:

Bank Product Debt: Debt and other obligations of an Obligor or any Subsidiary
relating to Bank Products.

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Lease Obligations, but excluding (x) trade payables incurred and being
paid in the Ordinary Course of Business and (y) intercompany liabilities among
Foreign Subsidiaries in connection with the treasury and cash management
(including receivables and payables), tax and accounting operations of such
Foreign Subsidiaries; (b) all Contingent Obligations; (c) all reimbursement
obligations in connection with letters of credit issued for the account of such
Person; and (d) in the case of a Borrower, the Obligations. The Debt of a Person
shall include any recourse Debt of any partnership in which such Person is a
general partner or joint venturer, other than to the extent that the instrument
or agreement evidencing such Debt expressly limits the liability of such Person
in respect thereof.

Global Integration Transactions: the contributions or sales by any Obligor or a
Domestic Subsidiary of Equity Interests or investments in any Foreign Subsidiary
to another Foreign Subsidiary that is a Subsidiary in connection with a
corporate or tax restructuring of an Obligor and its subsidiaries.

Senior Term Loan Agreement: that certain Amended and Restated Credit Agreement
dated as of the Eighth Amendment Effective Date, by and among Spectrum, as lead
borrower, Spectrum Brands Canada, Inc., as Canadian borrower, Spectrum Brands
Europe GmbH, as German borrower, Holdings and certain Subsidiaries, each as a
guarantor, Deutsche Bank AG New York Branch, as administrative agent, and the
Senior Term Lenders, as the same may be further amended, modified, supplemented,
restated, replaced or refinanced from time to time in accordance with the terms
thereof and of the Intercreditor Agreements.

Senior Term Loan Debt: the Debt incurred by Spectrum and certain of its
Subsidiaries under the Senior Term Loan Documents in the aggregate principal
amount not to exceed the sum of (a) $1,850,000,000; plus (b) any increase in
such principal amount in an amount not to exceed $250,000,000 in aggregate,
provided that Borrowers deliver to Administrative Agent written notice of such
increase pursuant to this clause (b) within 30 days after Borrowers’ incurrence
thereof; plus (c) any increase in such principal amount that Borrowers are
permitted to incur pursuant to Section 10.2.1(x) after the Additional Senior
Term Loan/Senior Secured Notes Redemption Effective Date upon satisfaction of
the Permitted Additional Debt Conditions; minus (d) the aggregate amount of all
repayments and prepayments of the principal of the obligations under the Senior
Term Loan Agreement (other than prepayments or repayments of such obligations in
connection with a refinancing thereof); and plus (e) interest, fees, premiums,
costs, expenses, indemnities and other amounts in accordance with the Senior
Term Loan Documents and the Intercreditor Agreements.

 

3



--------------------------------------------------------------------------------

Sponsors: (a) each of Harbinger Group, Inc., Harbinger Capital Partners Master
Fund I, Ltd., Harbinger Capital Partners Special Situations Fund, L.P. and
Global Opportunities Breakaway Ltd; (b) any Affiliate or director, trustee,
officer, employee, agent and advisor of any Person or such Person’s Affiliates
specified in clause (a), other than another portfolio company thereof (which
means a company actively engaged in providing goods and services to unaffiliated
customers) or a company controlled by a “portfolio company”; and (c) any Person
both the Equity Interests of such Person and the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of such Person of
which (or in the case of a trust, the beneficial interests in which) are owned
50% or more by Persons specified in clauses (a) and (b) or any group in which
the Persons specified in clauses (a) and (b) own more than a majority of the
voting power represented by the issued and outstanding Equity Interests of such
Person held by such group.

(c) By deleting clauses (a) and (b) of Section 10.1.2 of the Loan Agreement and
by substituting in lieu thereof the following new clauses (a) and (b):

(a) within the later of (i) ninety (90) days after the end of each Fiscal Year
and (ii) by the date on which the following statements would have been required
to be filed under the rules and regulations of the SEC, giving effect to any
automatic extension available under Rule 12b-25 of the Securities Exchange Act
of 1934 for the filing of such statements), its statements of financial
position, operations and shareholders equity and comprehensive income showing
the financial condition of Spectrum and its consolidated Subsidiaries (or, upon
satisfaction of the Reporting Change Conditions and commencing with the Fiscal
Year ending on September 30, 2014, Holdings and its consolidated subsidiaries)
as of the close of such Fiscal Year and the results of its operations and the
operations of such Subsidiaries during such year, together with comparative
figures for the immediately preceding Fiscal Year, all audited by KPMG, LLP or
other independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which opinion shall be without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of Spectrum and its consolidated Subsidiaries (or, upon satisfaction
of the Reporting Change Conditions and commencing with the Fiscal Year ending on
September 30, 2014, Holdings and its consolidated subsidiaries) on a
consolidated basis in accordance with GAAP consistently applied, together with a
customary “management discussion and analysis” provision;

(b) within the later of (i) forty-five (45) days after the end of each of the
first three Fiscal Quarters of each Fiscal Year and (ii) by the date on which
the following statements would have been required to be filed under the rules
and regulations of the SEC, giving effect to any automatic extension available
under Rule 12b-25 of the Securities Exchange Act of 1934 for the filing of such
statements (provided, however, that notwithstanding the foregoing, if a Cash
Dominion Period exists, the following statements shall be delivered to
Administrative Agent within 30 days after the end of each Fiscal Month), its
consolidated statements of financial position, operations and shareholders
equity and comprehensive income showing the financial condition of

 

4



--------------------------------------------------------------------------------

Spectrum and its consolidated Subsidiaries (or, upon satisfaction of the
Reporting Change Conditions and commencing with the Fiscal Quarter ending on
December 31, 2013, Holdings and its consolidated subsidiaries) as of the close
of such Fiscal Quarter (or such Fiscal Month, as applicable) and the results of
its operations and the operations of such Subsidiaries during such Fiscal
Quarter (or such Fiscal Month, as applicable) and the then elapsed portion of
the Fiscal Year, and, other than with respect to quarterly (or monthly, as
applicable) reports during the remainder of the first Fiscal Year after the
Closing Date, comparative figures for the same periods in the immediately
preceding Fiscal Year, all certified by one of its Financial Officers as fairly
presenting the financial condition and results of operations of Spectrum and its
consolidated Subsidiaries (or, upon satisfaction of the Reporting Change
Conditions and commencing with the Fiscal Quarter ending on December 31, 2013,
Holdings and its consolidated subsidiaries) on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments, together with a customary “management discussion and analysis”
provision;

(d) By deleting Section 10.2.1(d) of the Loan Agreement and by substituting in
lieu thereof the following new clause (d):

(d) intercompany Debt of Borrowers and Subsidiaries having a term not exceeding
364 days (after giving effect to any roll-over or extension thereof) and made in
the ordinary course of business not to exceed $25,000,000 in the aggregate at
any time outstanding so long as, if such Debt is owed by any Obligor, such Debt
is subordinated to the Obligations pursuant to a subordination agreement
satisfactory to Administrative Agent;

(e) By replacing the word “and” immediately prior to clause (e) of
Section 10.2.7 of the Loan Agreement with a semicolon and by adding the
following new clauses (f) and (g) immediately prior to the period at the end of
Section 10.2.7 of the Loan Agreement:

; (f) loans from a Borrower or Subsidiary to another Borrower or Subsidiary to
the extent the Debt of such other Borrower or subsidiary is permitted by
Section 10.2.1(d); and (g) intercompany liabilities among Foreign Subsidiaries
in connection with the treasury and cash management (including receivables and
payables), tax and accounting operations of such Foreign Subsidiaries

(f) By deleting the reference to “Secured Term Loan Document” in Section 10.2.14
of the Loan Agreement and by substituting in lieu thereof the phrase “Senior
Term Loan Document.”

(g) By deleting Section 10.2.17(i) of the Loan Agreement and by substituting in
lieu thereof the following new clause (i):

(i) the Global Integration Transactions; provided that the aggregate value
attributable to all first-tier Foreign Subsidiaries and Obligors after giving
effect to the Global Integration Transactions shall not be less than (A) 95.0%
of the total revenue of Spectrum and its Restricted Subsidiaries (as such term
is defined in the Senior Term Loan Agreement), or (B) 95.0% of Consolidated Net
Tangible Assets.

(h) By deleting clause (a)(ii) of Section 10.2.20 of the Loan Agreement in its
entirety and by substituting in lieu thereof the following:

 

5



--------------------------------------------------------------------------------

(ii) incur any material liabilities other than pursuant to any Loan Documents,
the 2012 Indentures or the Senior Term Loan Documents to which it is a party and
any other obligations or liabilities incidental to its activities as a holding
company or expressly permitted hereunder.

4. Ratification and Reaffirmation. Each Obligor hereby ratifies and reaffirms
the Obligations, the Loan Agreement, each of the other Loan Documents to which
such Obligor is a party and all of such Obligor’s covenants, duties,
indebtedness and liabilities under the Loan Agreement and the other Loan
Documents to which such Obligor is a party.

5. Acknowledgments and Stipulations. Each Obligor acknowledges and stipulates
that the Loan Agreement and the other Loan Documents executed by such Obligor
are legal, valid and binding obligations of such Obligor that are enforceable
against such Obligor in accordance with the terms thereof; all of the
Obligations are owing and payable without defense, offset or counterclaim (and
to the extent there exists any such defense, offset or counterclaim on the date
hereof, the same is hereby waived by such Obligor); the security interests and
liens granted by such Obligor in favor of Administrative Agent are duly
perfected security interests and Liens, with the priority required by the Loan
Documents; and as of the close of business on December 10, 2013, the outstanding
principal amount of the Loans totaled $110,000,000 and the undrawn face amount
of Letters of Credit totaled $36,875,389.

6. Representations and Warranties. Each Obligor represents and warrants to
Administrative Agent and Lenders, to induce Administrative Agent and the
applicable Lenders to enter into this Amendment, that no Default or Event of
Default exists immediately prior to and immediately after giving effect to this
Amendment; no Material Adverse Effect shall have occurred before, and none shall
occur immediately after, giving effect to the terms of this Amendment; the
execution, delivery and performance of this Amendment have been duly authorized
by all requisite corporate or limited liability company action, as applicable,
on the part of Obligors and this Amendment has been duly executed and delivered
by Obligor; and all of the representations and warranties made by Obligors in
the Loan Agreement are true and correct in all material respects on and as of
the effective date of this Amendment (except for representations and warranties
that expressly relate to an earlier date).

7. Reference to Loan Agreement. Upon the effectiveness of this Amendment, each
reference in the Loan Agreement to “this Agreement,” “hereunder,” or words of
like import shall mean and be a reference to the Loan Agreement, as amended by
this Amendment.

8. Breach of Amendment. This Amendment shall be part of the Loan Agreement and a
breach of any representation, warranty or covenant herein shall constitute an
Event of Default.

9. Conditions Precedent. The effectiveness of the waivers set forth in Section 2
of this Amendment and the amendments set forth in Section 3 of this Amendment
are subject to the satisfaction of each of the following conditions precedent on
or prior to the date hereof, in form and substance reasonably satisfactory to
Administrative Agent, unless satisfaction thereof is specifically waived in
writing by Administrative Agent:

(a) Administrative Agent shall have received a duly signed counterpart (which
may be in electronic form transmitted via email, with originals to follow) of
this Amendment from each Obligor and Required Lenders and such other
documentation relating to the transactions referenced in this Amendment, in each
case, in form and substance reasonably satisfactory to Administrative Agent,
Borrowers and their respective counsels;

 

6



--------------------------------------------------------------------------------

(b) Administrative Agent shall have received an Omnibus Closing Certificate from
Obligors, together with resolutions for each Obligor, in form and substance
reasonably satisfactory to Administrative Agent, authorizing the Refinancing
Facilities, the execution and delivery of, and performance under, this Amendment
and the Senior Term Loan Amendment Documents and the other transactions
contemplated hereby;

(c) Administrative Agent shall have received from Borrowers a certificate
regarding the Senior Term Loan Amendment Documents together with true, correct
and complete copies of each such document, in form and substance reasonably
satisfactory to Administrative Agent; and

(d) Bank of America, N.A., in its capacity as Administrative Agent and arranger,
shall have received payment of all fees and, to the extent invoiced at least 2
Business Days prior to the date of this Amendment, expenses to be paid by
Borrowers to them on the date of this Amendment as provided herein and in that
certain Fee Letter dated December 18, 2013, among Bank of America, N.A., and
Borrowers.

10. Expenses of Administrative Agent. Obligors agree to pay, on demand, all
costs and expenses incurred by Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and any other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the costs and fees of
Administrative Agent’s legal counsel and any taxes or expenses associated with
or incurred in connection with any instrument or agreement referred to herein or
contemplated hereby.

11. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York.

12. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

13. No Novation, etc. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Loan
Agreement or any other Loan Document, each of which shall remain in full force
and effect. This Amendment is not intended to be, nor shall it be construed to
create, a novation or accord and satisfaction, and the Loan Agreement as herein
modified shall continue in full force and effect.

14. Counterparts; Electronic Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any manually
executed signature page to this Amendment delivered by a party by facsimile or
other electronic transmission shall be deemed to be an original signature
hereto.

15. Further Assurances. Each Obligor agrees to take such further actions as
Administrative Agent shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby.

16. Section Titles. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

17. Release of Claims. To induce Administrative Agent and each Lender party
hereto to enter into this Amendment, each Obligor hereby releases, acquits and
forever discharges Administrative Agent and each Lender, and all officers,
directors, agents, employees, successors and assigns of Administrative Agent and
each Lender from any and all liabilities, claims, demands, actions or causes of
action of any kind or nature (if there be any), whether absolute or contingent,

 

7



--------------------------------------------------------------------------------

disputed or undisputed, at law or in equity, or known or unknown, that such
Obligor now has or has ever had against Administrative Agent or any Lender
arising under or in connection with any of the Loan Documents or otherwise. Each
Obligor represents and warrants to Administrative Agent and each Lender that
such Obligor has not transferred or assigned to any Person any claim that such
Obligor ever had or claimed to have against Administrative Agent or any Lender.

18. Waiver of Jury Trial. To the fullest extent permitted by applicable law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.

[Remainder of page intentionally left blank;

signatures begin on following page.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the date
first written above.

 

OBLIGORS: APPLICA CONSUMER PRODUCTS, INC. APPLICA MEXICO HOLDINGS, INC. DB
ONLINE, LLC HP DELAWARE, INC. HPG LLC NATIONAL MANUFACTURING CO.
NATIONAL MANUFACTURING MEXICO A LLC NATIONAL MANUFACTURING MEXICO B LLC PRICE
PFISTER, INC. ROV INTERNATIONAL HOLDINGS LLC SCHULTZ COMPANY SPECTRUM BRANDS,
INC. TOASTMASTER, INC. UNITED INDUSTRIES CORPORATION UNITED PET GROUP, INC. By:
  /s/ Nathan E. Fagre   Name:   Nathan E. Fagre   Title:   Vice President or
Senior Vice President BALDWIN HARDWARE CORPORATION KWIKSET CORPORATION WEISER
LOCK CORPORATION By:   /s/ Nathan E. Fagre   Name:   Nathan E. Fagre   Title:  
Vice President By:   /s/ John Beattie   Name:    John Beattie   Title:   Vice
President and Treasurer ROV HOLDING, INC. By:   /s/ Nathan E. Fagre   Name:  
Nathan E. Fagre   Title:   Secretary SB/RH HOLDINGS, LLC By:   /s/ Nathan E.
Fagre   Name:   Nathan E. Fagre   Title:   Senior Vice President, Secretary and
General Counsel

Signature Page – Eight Amendment to Loan and Security Agreement (Spectrum)



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A. By:   /s/ Matt Bourgeois Name:   Matt Bourgeois
Title:   SVP

[Signatures continue on following page.]

 

Eighth Amendment to Loan and Security Agreement (Spectrum)



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:   /s/ John D. Toronto Name:   John
D. Toronto Title:   Authorized Signatory By:   /s/ Whitney Gaston Name:  
Whitney Gaston Title:   Authorized Signatory

 

[Signatures continue on following page.]

Eighth Amendment to Loan and Security Agreement (Spectrum)



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS By:   /s/ Dusan Lazarov Name:   Dusan
Lazarov Title:   Director By:   /s/ Michael Getz Name:   Michael Getz Title:  
Vice President

 

[Signatures continue on following page.]

Eighth Amendment to Loan and Security Agreement (Spectrum)



--------------------------------------------------------------------------------

REGIONS BANK By:   /s/ Curtis J. Correa Name:   Curtis J. Correa Title:   Senior
Vice President

 

[Signatures continue on following page.]

Eighth Amendment to Loan and Security Agreement (Spectrum)



--------------------------------------------------------------------------------

SUNTRUST BANK By:   /s/ Ryan Jones Name:   Ryan Jones Title:   Vice President

 

[Signatures continue on following page.]

Eighth Amendment to Loan and Security Agreement (Spectrum)



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC By:   /s/ Todd Nakamoto Name:   Todd Nakamoto
Title:   Duly Authorized Signor

 

[Signatures continue on following page.]

Eighth Amendment to Loan and Security Agreement (Spectrum)



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION By:   /s/ Nita Jain Name:   Nita Jain
Title:   Duly Authorized Signor

 

[Signatures continue on following page.]

Eighth Amendment to Loan and Security Agreement (Spectrum)



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A. By:   /s/ Craig Thistlethwaite Name:   Craig
Thistlethwaite Title:   Director

 

[Signatures continue on following page.]

Eighth Amendment to Loan and Security Agreement (Spectrum)



--------------------------------------------------------------------------------

RBS ASSET FINANCE, INC.,

through its division RBS Business Capital

By:   /s/ Kimberly A Crotty Name:   Kimberly A Crotty Title:   V.P.

 

[Signatures continue on following page.]

Eighth Amendment to Loan and Security Agreement (Spectrum)



--------------------------------------------------------------------------------

BARCLAYS BANK PLC.

By:   /s/ Ronnie Glenn Name:   Ronnie Glenn Title:   Vice President

 

[Signatures continue on following page.]

Eighth Amendment to Loan and Security Agreement (Spectrum)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ Matthew Bourgeois Name:   Matthew Bourgeois Title:   SVP

 

Eighth Amendment to Loan and Security Agreement (Spectrum)